 Case 4:19-cv-13531-SDD-DRG ECF No. 5, PageID.43 Filed 05/05/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

 DOUGLAS RIGGLE, On Behalf of             )
                                          )
 Himself and All Others Similarly         ) Case No. 4:19-cv-13531-SDD-DRG
 Situated,                                )
                                          )
                                          ) NOTICE OF VOLUNTARY
                      Plaintiff,          ) DISMISSAL
                                          )
                                          )
        v.                                )
                                          )
 AROTECH CORPORATION, JON B.              )
                                          )
 KUTLER, KENNETH W. CAPPELL,              )
 LAWRENCE F. HAGENBUCH, and               )
                                          )
 JAMES J. QUINN,                          )
                                          )
                      Defendants.


       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), plaintiff Douglas Riggle (“Plaintiff”) voluntarily dismisses the

claims in the captioned action (the “Action”). Because this notice of dismissal is

being filed with the Court before service by defendants of either an answer or a

motion for summary judgment, Plaintiff’s dismissal of the Action is effective upon

the filing of this notice.



//



//
 Case 4:19-cv-13531-SDD-DRG ECF No. 5, PageID.44 Filed 05/05/20 Page 2 of 2



 Dated: May 5, 2020                       WEISSLAW LLP


                                      By /s/ Richard A. Acocelli
                                         Richard A. Acocelli
                                         1500 Broadway, 16th Floor
                                         New York, New York 10036
                                         Tel: (212) 682-3025
                                         Fax: (212) 682-3010
                                         Email: racocelli@weisslawllp.com

                                          Attorneys for Plaintiff
OF COUNSEL:

BRAGAR EAGEL & SQUIRE, P.C.
Alexandra B. Raymond
885 Third Avenue, Suite 3040
New York, New York 10022
Tel: (646) 860-9158
Fax: (212) 214-0506
Email: raymond@bespc.com
Attorneys for Plaintiff




                                    -2-
